Exhibit 10.77

 

Littelfuse, Inc.

Summary of Non-Employee Director Compensation

 

For the 2017 fiscal year, non-employee directors are paid an annual retainer of
$65,000, paid in quarterly installments, plus reimbursement of reasonable
expenses relating to attendance at meetings. No additional fees are paid to
directors who are employee directors. Additional annual retainers are paid to
our Board Leadership, as shown below:

 

Role

Annual Retainer

Lead Director

$15,000

Audit Committee Chairperson

$18,000

Compensation Committee Chairperson

$15,000

Nominating and Governance Committee Chairperson

$10,000

Technology Committee Chairperson

$10,000

 

In addition to cash compensation, each non-employee director receives an equity
grant under the Littelfuse, Inc. Long-Term Incentive Plan (the “Long-Term Plan”)
valued at $105,000. The equity grant is comprised of (1) one-third stock options
that vest equally on the first three annual anniversaries of the grant date,
have an exercise price equal to the fair market value of our common stock on the
date of grant, and expire seven years from the grant date, and (2) two-thirds
restricted stock units (“RSUs”) that are granted upon his or her election or
reelection to the Board at the Company’s annual meeting that vest equally on the
first three annual anniversaries of the grant date.

 

Non-employee directors may elect to defer receipt of their cash fees under the
Littelfuse Deferred Compensation Plan for Non-employee Directors (the “Directors
Plan”) and defer payout of their equity grants and any dividend distributions
under the Long-Term Plan. All deferrals are deposited with a third-party
trustee, where they (and any distributions thereon) are invested in Littelfuse
common stock. Deferred cash fees are generally paid in a lump sum or in
installments when the director ceases to be a director of Littelfuse. Deferred
equity grants are generally paid out when the director ceases to be a director
or the date specified by the director at the time of his or her deferral
election.

 

For the 2018 fiscal year, non-employee directors will be paid an annual retainer
of $70,000, paid in quarterly installments, plus reimbursement of reasonable
expenses relating to attendance at meetings. No additional fees are paid to
directors who are employee directors. Additional annual retainers are paid to
our Board Leadership, as shown below:

 

Role

Annual Retainer

Lead Director

$20,000

Chairman

$50,000

Audit Committee Chairperson

$20,000

Compensation Committee Chairperson

$15,000

Nominating and Governance Committee Chairperson

$10,000

Technology Committee Chairperson

$10,000

 

In addition to cash compensation, each non-employee director will receive an
equity grant under the Long-Term Plan valued at $120,000. The equity grant
composition will remain the same as in fiscal 2017.

 

 